Citation Nr: 1712141	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for spinal cord injury with quadriplegia, including neurogenic bowel and bladder, claimed to have been caused by anterior cervical discectomy and fusion surgery at VA on July 28, 2008, and/or a delay in immediate care pursuant to an initial emergency room visit on August 16, 2008. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION


The Veteran served on active duty from June 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the Veteran withdrew his hearing request through counsel in September 2012, and has not requested that a new hearing be scheduled.  Therefore, the Board finds that the Veteran's hearing request has been properly withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

Further, the Board is cognizant that this matter was previously remanded in October 2014 and August 2015.  Unfortunately, the Board finds that additional development is necessary at this time.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to benefits under 38 U.S.C.A. § 1151 for a spinal cord injury with quadriplegia, including neurogenic bowel and bladder.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

As noted above, this claim was most recently remanded in August 2015 for additional development.  At that time and in pertinent part, the RO was instructed to obtain all private medical records relating to the Veteran's apparent treatment at Roper Emergency Room (ER), including in August 2008.  Thereafter, the RO was to obtain a VA addendum opinion addressing the Veteran's claim for benefits.  After the addendum opinion had been obtained, the RO was to readjudicate the claim and to issue a Supplemental Statement of the Case (SSOC) if the benefit sought remained denied.  

A claimant has the right to substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Here, review of the record indicates that appropriate development has not been undertaken as it relates to the RO's efforts to obtain the Veteran's Roper ER treatment records.

Specifically, the Veteran was requested to complete VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, in September 2015.  The Veteran provided VA with the executed forms that same month.  However, on September 21, 2015, the RO was informed that its request to obtain the Veteran's treatment records was rejected for its failure to provide complete private health provider (PHP) information.  As such, the RO was instructed to request the Veteran's records via the traditional process.

However, review of the claims file indicates that no such further efforts were taken, including a direct request made to the Roper ER.  Nonetheless, these records are critical to analysis of the Veteran's claim, as August 2008 VA treatment records indicate that the Veteran fell one morning while being transferred between gurneys at the Roper ER before being transferred to a VA facility.  As these records may be relevant to the Veteran's claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159 (c) (2) (2016).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from December 2011 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  If necessary, request that the Veteran provide authorization for release of private treatment records from the Roper ER (noting that signed consent forms were most recently provided in September 2015).  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain the private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Only if private records from Roper ER are obtained such that the evidence of record has been supplemented, request an addendum opinion from a VA examiner.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  If the examiner finds that an additional examination of the Veteran is necessary to address the questions posed, such examination should be scheduled. 

The examiner is requested to consider the information in the July 28, 2008, nurse intraoperative report that identifies the type of bone graft used in the Veteran's initial anterior cervical discectomy and fusion surgery, and comment as to propriety of the type of graft used at C4-5, and any private treatment records from the Roper ER.  

The examiner should then re-address the following questions:

a.  Did the June 28, 2008, anterior cervical discectomy and fusion surgery cause additional disability, either directly or through aggravation of any preexisting disorder(s)?  If so, identify any additional disability.

b.  If additional disability was caused by the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing surgery and furnishing treatment in June 2008 and/or August 2008? 

c.  If additional disability was caused by the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

d.  If additional disability was caused by the June 28, 2008, anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided? 

e.  If additional disability was caused by the June 28, 2008, anterior cervical discectomy and fusion surgery, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

In rendering the requested opinions, the VA examiner must address and discuss the propriety of the bone graft used at C4-5 as identified in the July 28, 2008, nurse intraoperative report, and the July 29, 2008, post-operative report of cervical spine views and the significance, if any, of the use of that new type of bone plug or graft at C4-5 and what happened to that graft as found upon re-exploration surgery. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




